MCCARTHY, J.,
Dissenting. — I concur in the majority opinion as to the constitutionality of the law and the sufficiency of the information. I dissent from the conclusion reached.
The alleged errors in regard to the admission of evidence may be divided into two classes. The first class consists of errors in admitting evidence of acts and statements of individuals claimed to have been members of the I. W. W., the only proof of their membership being their extrajudicial statements to that effect. In my judgment this was clearly error. The extrajudicial statement of an individual that he is a member of an organization is not, as against that organization or its members, any proof of that fact. It is hearsay pure and simple. It is admissible only against himself, in which ease it is an admission. The case falls within the same rule which excludes from evidence the extrajudicial statements of an alleged agent to prove the agency, or of an alleged partner to prove the partnership. There should be no relaxation of the hearsay rule in such cases. If such evidence were admitted, any organization would be at the mercy of unidentified individuals who might say that thej *293were members, and then make statements or commit acts damaging to its reputation.
The second class of alleged errors comprises the rulings of the eourt in admitting acts and statements of individuals as members of the organization, as to whom there was some competent evidence to prove such membership. A narrative statement of a member as to something which has occurred in the past is hearsay and inadmissible. A mere statement of opinion by a member as to the purpose or objects of the organization is inadmissible because, if not purely hearsay, it is objectionable as a conclusion. Acts of individual members of an organization, including statements which are verbal acts rather than mere narrative statements, are not hearsay. They may in certain cases have great probative value. If we find all, or a large part of, the individual members of an organization committing certain acts or making certain statements, under circumstances which show a common understanding or concert of action, this is certainly evidence tending to show that the organization approves and encourages the committing of such acts and the making of such statements. As I understand it, hearsay evidence consists of extrajudicial statements as to the fact- in issue. The extrajudicial statement of an individual that he is a member of an organization is hearsay evidence of his membership. The acts of members of an organization, which tend to show the practices and therefore the teachings of that organization, are not hearsay evidence of its teachings. If such evidence is not admissible it may be impossible in certain cases to prove what those teachings are. Organizations which cannot stand the test of publicity soon learn to operate in secret. They do not' publish their constitution and by-laws and have no official literature. Their officers learn to be careful about their public utterances. The instructions are given verbally and pass from individual to individual. I think that the best evidence rule applies, and the best evidence in the first instance consists of the written constitution and by-laws, official literature, and official utterances of the officers, if such exist and are available. It is entirely *294possible, however, that the official literature might be unobjectionable, and published merely as a blind, and that the real teachings of the organization might be represented by instructions privately circulated to the individual members. In such case these private instructions would certainly be admissible. Ordinarily I would say that the trial judge should apply the best evidence rule, and should confine the prosecution to evidence of the constitution, by-laws, literature and official acts and utterances if available. If they are not available, or if there is evidence that they do not represent the real teachings of the organization, then I think that instructions passed from individual to individual member, and the individual actions of the members should be admissible, if they are of a similar nature, and cover a wide enough range and sufficient instances, so that a common understanding and concert of action may be inferred. “By their fruits ye shall know them.” Surely the widespread practice of sabotage by the members of an organization would be evidence that the organization approved and encouraged it. In the instant case it seems to me that the official literature and utterances, as shown by the exhibits introduced- by the prosecution, clearly show the teachings of the organization, and there was no reasonable cause for resorting to evidence of the individual acts. The trial court should have invoked the best evidence rule and confined the prosecution to evidence of the first class.
I conclude that the trial court committed error in admitting evidence of acts and statements of individuals upon the assumption that their extrajudicial statements were proof of their membership in the I. W. W. I think there are also some errors in admitting the evidence of acts and statements of individuals, who were shown by competent evidence to be members of the I. W. W.
The question is whether such errors are ground for reversing the judgment.
“Erroneous admission of evidence and an accompanying erroneous statement by the court are not reversible error, when the verdict of guilty is sustained by other evidence, *295clear and uncontradicted, so that the jury could not have reached any other conclusion.” (State v. Petrogalli, 34 Ida. 232, 200 Pac. 119.)
“It must be concluded from the entire evidence in this case that the jury did not base its verdict upon the exhibit improperly admitted in evidence, but did base its verdict upon the competent and relevant evidence introduced.” (Ibid.)
To my mind, the exhibits introduced on behalf of the prosecution, particularly the official literature and utterances, show beyond shadow of doubt that the I. "W. W. is a society formed to teach and advocate, and which does teach and advocate, the doctrines of criminal syndicalism, to wit, the doctrines which advocate crime, sabotage, violence and unlawful means of terrorism, as a means of accomplishing industrial and political reform contrary to the statute upon which the indictment is based. There is no evidence in the record which meets or offsets this evidence. There is sufficient competent evidence to show that appellant was a member and organizer of the I. W. W. Assuming, as we should, that the jury was composed of men of at least average intelligence and integrity, I conclude that it could not have reached any other conclusion, that the verdict was based upon, and is justified by, the competent evidence. I therefore conclude that the errors complained of in the admission of evidence are not prejudicial and therefore not reversible, and that the judgment should be affirmed.